Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	-- 15.    (Amended)    The centrifugal fan according to claim 13, wherein an outer edge of the lower shroud is closer to the lower casing than an inner edge of the lower shroud. --


Allowable Subject Matter

Claims 1-3 and 5-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

The applicant’s arguments, filed 12/27/2020 are persuasive. None of the closest prior art, namely Nara (US 2018/0003188), Moriya (US 2007/0128052) and Yoneda (US 2014/0127049), teaches the claimed relative positioning of the upper shroud, lower shroud, lower casing flange portion, and circuit board. In particular the claim now requires a lower end surface of each of the plurality of blade portions without the lower shroud overlaps is opposite both an upper surface of the flange portion and an upper surface of the circuit board in the axial direction, and the upper shroud overlaps both the upper surface of the flange portion and the upper surface of the circuit board in the axial direction.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746